DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objections to the claims have been overcome. 
The indefiniteness rejections have been overcome.  However, the amendments have introduced new indefiniteness.  
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.  Therefore, the rejections have been modified to meet the newly recited details, are repeated herein, and this action is made final.
While in the initial, brief review of the proposed changes set forth by Mr. McKinley in the interview of 03/30/2022 the changes seemed to overcome the reference to Petzel, upon closer review the examiner discovered an interpretation that permits continued reliance on Petzel.  That is, whereas the examiner did not initially recognize that the suspension system of Petzel included portions of the wires 33 shown in Figure 3 of Petzel attached at the interior of the modules 25 and 26, this is, in fact, the case.  
In particular, Applicant argues that Petzel and Paul don’t provide upholstery collars.  However, Petzel has upholstery collars comprising peripheries of arching elements 25-27, and Paul has upholstery collars 78, or the obvious modification thereof set forth below, for each of elements 18 and 80-88.  
Applicant argues that the neither of Petzel nor Paul shows a module suspension system attached to the interior of a structure that is identified as an upholstery collar.  However, Petzel shows the suspension system comprising elements 33 attached to the interior (shown by bracketed portions in the illustrated copy of Figure 3 of Petzel, below) of the upholstery collars comprising the peripheries of modules 26 and 27 of Petzel.  Paul shows the suspension system comprising the foam or other padding attached to the interior portion of the collars 78, as shown in Figure 5 of Paul.

    PNG
    media_image1.png
    684
    867
    media_image1.png
    Greyscale

Applicant argues that the modules don’t include “an internal suspension system,” which is no longer recited.  However, each of Petzel and Paul have suspension systems attached to an interior of the upholstery collars, as explained above.  
Applicant also erroneously states that the examiner continues to argue that the arching elements 25, 26, and 27 of Petzel are simultaneously the “modules” and the “internal suspension system.”  Rather, the modules of Petzel, as identified by the examiner, include arching elements 25, 26, and 27, while the suspension system, which is attached to an interior of the upholstery collar of Petzel, comprises wires 33 shown in Figure 3 of Petzel. 
The following paragraph is copied from the previous response to arguments with regard to the application of Paul, and is still pertinent.  
Applicant argued against the rejection based on Paul by stating that the interpretation of the foam of Paul provides an internal module suspension system is improper.  However, there is nothing in claim 1 that describes the suspension as anything else such that a foam that functions to provide a suspension system is appropriate.  In fact, even claim 2 that recites foam does not recite that the foam is a separate or distinct element from the suspension system.  It is noted that Applicant argued that the claims are to be interpreted in light of the specification and that the specification discloses several structures as included in the internal module suspension systems, but the specification does not preclude the suspension systems from including foam.  Also, the recitation of the suspension system leaves more room for interpretation because it is not necessarily a suspension in the many and varied forms known in the prior art, but rather a system, which could include other elements.  As such, reliance on Paul with its foam providing the internal module suspension system is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, line 5, “the interior” lacks antecedent basis; 
Claim 9, line 2, “said module frame” lacks antecedent basis; and 
Claims 2-7 and 10 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petzel (US 2010/0207431).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1)    A lounge comprising a matrix mat (2) and a plurality of modules (25-27 and 30-32),  each module having an upholstery collar capable of being inserted into the matrix mat (each of elements 25, 26, 27, 30, 31, and 32 has a periphery that provides a “collar” that is a upholstery collar because the matrix mat 2 is considered part of the upholstery, and that, although functionally recited only, is capable of being inserted into the matrix mat 2, as shown in Figures 1-3),  said modules having an outer surface suitable for contact with a human being (modules in receptacles 12-21 and at a rear side of elements 5, 6, and 7, as shown in Figures 1-3, are, although functionally recited only, suitable for contact with a human being, either via a seat covering material or directly since no adverse effect from direct contact is foreseen and direct contact is had during installation or replacement of the modules) wherein the modules further include a module suspension system attached to the interior of said upholstery collar (an internal module suspension is provided by the adjustment mechanisms within each of the arching elements 25-27 where these module suspension systems comprising wires 33 are attached to the interior of the modules at the portions noted in the attached copy of Figure 3 of Petzel, below; these internal mechanisms are attached to the outer periphery of the arching elements 25-27 that provide the upholstery collars, as now required—paragraph 0023 also discloses that the modules that can be inserted in receptacles 12-15 are for varying the thickness or position of the side pieces 8-11 and paragraph 0038 discloses that modules can be actuated mechanically such that there is necessarily a suspension system attached to the interior of such modules) and said modules are capable of being displaced in more than one direction by an applied force (modules 25-27 are capable of being displaced in each of a more convex direction or a less convex direction and modules and 30-32 are capable of being moved in a thicker or thinner direction).

    PNG
    media_image1.png
    684
    867
    media_image1.png
    Greyscale

3)    The lounge of claim 1 further comprising a frame connected to the matrix mat (frame 28 shown in Figure 3).

4)    The lounge of claim 3 wherein the frame connected to the matrix mat is selected from the group of a rigid frame, a modular frame, and combinations thereof (the frame 28 is a rigid frame).

5)    The lounge of claim 4 wherein the frame connected to the matrix mat is a modular frame (the frame 28 may be considered modular because it could be swapped out for a like replacement frame as a replacement module) having a tri-cable suspension (paragraph 0031 describes two cables in the form of wires 33 and paragraph 32 describes other wires such that there are three and more cables or wires disclosed, any three of which provides a tri-cable suspension).

7)    The lounge of claim 1 wherein the modules are selected from the group of a mushroom cap module, a spider spring module, a web module, a lighting module, an electronics module and combinations thereof (the functional elements 25-27 and 30-32 comprise electronics modules, as described in paragraphs 36 and 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Paul (US 6796614).
Paul has elements to meet each of the claimed elements, but the elements 78 relied upon for upholstery collars are not of a shape or construction that would typically be considered “collars”.  
On the other hand, elements 78 and the receptacles 54 of the matrix mat that receive them function similarly to that which applicant discloses, where element 78 is removably received in the receptacle 54.  Furthermore, it is well-known and obvious to change the shape of elements as a matter of design choice, and still further it is an obvious matter of design choice to reverse the location of parts such that the aperture 54 in the matrix mat and elements 78 that protrude could be swapped without loss of functionality.  In this way, the modules 18 and 80-88 would have upholstery collars that form apertures, which structure is more customarily identified as a collar, and the matrix mat would have receivers that protrude and receive the collars.  
If it is found that elements 78 do not provide upholstery collars, then it would have been obvious to modify elements 78 to be collar-shaped in accordance with the statements of obviousness above.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1)    A lounge comprising a matrix mat (46 shown in Figures 3-5) and a plurality of modules (18, 80-88, shown in Figures 1-5),  each module having an upholstery collar (78 or the obvious modification thereof set forth above) capable of being inserted into the matrix mat (46, as shown in Figures 1-5),  said modules having an outer surface suitable for contact with a human being (the modules 18 and 80-88, as shown in Figures 1-5) wherein the modules further include a module suspension system attached to the interior of said upholstery collar (an internal module suspension is provided by respective foam or other padding inside each of elements 18, 80-88, where these module suspensions are attached to the interior portion of the upholstery collar elements 78 or the obvious modification thereof set forth above) and said modules are capable of being displaced in more than one direction by an applied force (modules 18, 80-88 are capable of being displaced in all directions since they material is a cushioning material and thus is inherently capable of deformation or movement by an applied force).

2)    The lounge of claim 1 wherein the modules further include an upholstery cover (72) and a foam insert (70) disposed within the interior of the upholstery cover (as shown in the sectional view of Figure 5), and said modules are capable of being displaced in more than one direction by an applied force (although functionally recited only, at least in and out of receptacles 54 in the matrix mat 46, but also in any direction with sufficient force applied).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzel, as applied to claims 1 and 3-5 above, in view of Cousins (US 4367897).
Petzel shows and discloses the details set forth above, including at least three cables in the form of wires, which cables or wires in the seating portion are to shape the seating portion, as set forth in paragraph 0032.  However, Petzel lacks disclosing that the cables or wires are attached to a dilator retractor mechanism.  
On the other hand, Cousins shows a dilator retractor mechanism comprising a hollow bolt that tensions by retracting or dilates by protracting the cable or wire 93, as shown in Figure 7.  
It would have been obvious to apply a dilator retractor mechanism to the cables or wires of Petzel, as taught by Cousins because doing so would provide the benefit of adjustability of the tension in the cables or wires of the combination. 
6)    The lounge of claim 5 wherein the tri-cable suspension is attached to a dilator retractor mechanism (in accordance with the statement of obviousness above).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul, as applied to claim 1 above, in view of Wassilefsky (US 2002/0088057).
Paul shows the details set forth above, including the upholstery cover 72 on a module in the form of a body support cushion, but lacks specifics regarding the cover configured to be removably attached to the module frame.
On the other hand, Wassilefsky shows in Figures 1-7 a module in the form of a body support, and shows that the cover is removably attached to a frame of the foam cushion inserts therein.  
It would have been obvious to make the cover of Paul to be removably attached to the foam insert 70, as taught by Wassilefsky, because doing so would provide the benefit of ease of removal of the cover for cleaning.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
9)    The lounge of claim 1 wherein the modules further include an upholstery cover removably attached to said module frame and a foam insert disposed within the interior of the upholstery cover (in accordance with the statement of obviousness above).

10)    The lounge of Claim 1 wherein the module has a top and bottom side and a left and right side and the top and bottom side are generally outwardly curved and the left and right side are generally inwardly curved (Paul lacks the specifics in shape recited—on the other hand Wassilefsky shows such a shape for the module 10—It would have been obvious to provide at least one of the modules of Paul with the convex and concave shapes taught by Wassilefsky because Wassilefsky teaches that the shapes are for engagement by specific body parts of a user, it is noted that other aspects of the recitation have not identified the right, left, up and down directions such that these may be met, if necessary, by a mere reorientation of the modified module.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636